925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judy Ann WEBB, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-1734.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BELL, District Judge.*

ORDER

2
Judy Ann Webb appeals pro se from the tax court's ruling that her 1984 income taxes were deficient by $435.00.  Her appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel concludes that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
The tax court found that there was a deficiency primarily because of a discrepancy between Webb's W-2 form and the income that she had reported on her tax return.  The court's final decision was entered on April 4, 1990.  It is from this judgment that Webb now appeals.


4
The tax court's factual findings are subject to a clearly erroneous standard of review.    Patterson v. Commissioner, 810 F.2d 562, 570 (6th Cir.1987).  In the instant case, the court's finding is supported by Webb's W-2 form and by the admissions that she made during her hearing.  In light of this evidence, it cannot be said that the court's finding was clearly erroneous.    Cf. Traficant v. Commissioner, 884 F.2d 258, 263-64 (6th Cir.1989).


5
On appeal, Webb appears to argue that the respondent's estimate of her deficiency only represents a "probability" rather than a "determination" that the estimated amount was owed.  However, it is clear that the final determination in Webb's case was made by the tax court after Webb failed to rebut the respondent's estimate.    See Welch v. Helvering, 290 U.S. 111, 115 (1933).  Webb also appears to argue that the respondent's estimate was incorrect because her W-2 form had been completed by her employer and because her income from tips had been based on a statistical sampling.  These arguments lack merit because Webb failed to show any reason why her income from tips would be exceptionally low.    Cf. Cracchiola v. Commissioner, 643 F.2d 1383, 1385 (9th Cir.1981) (per curiam).


6
Accordingly, the judgment of the tax court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation